980 F.2d 730
142 L.R.R.M. (BNA) 2312
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADVANCED FIREPROOFING, INC., Respondent.
No. 92-6272.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1992.

Before NORRIS and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Advanced Fireproofing, Inc., Okemos, Michigan, its officers, agents, successors, and assigns, enforcing its order dated February 27, 1992, in Case No. 7-CA-32480, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Advanced Fireproofing, Inc., Okemos, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

3
(a) Failing and refusing to bargain collectively with International Brotherhood of Painters and Allied Trades Local Union 845, AFL-CIO, as the limited exclusive representative of its employees by failing and refusing to continue in full force and effect all the terms and conditions of employment of its collective-bargaining agreement with the Union by failing to make contractually required monthly contributions to certain designated fringe benefit funds including the hospitalization, pension, vacation, and apprenticeship funds for the months of August, September, and October 1991 and any subsequent months for which such fringe benefit contributions are owed.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Give full force and effect to the collective-bargaining agreement with International Brotherhood of Painters and Allied Trades Local Union 845, AFL-CIO, requiring monthly contributions to certain designated fringe benefit funds including the hospitalization, pension, vacation, and apprenticeship funds for the months of August, September, and October 1991 and any subsequent months for which such fringe benefit contributions are owed and make whole unit employees for its failure to adhere to the terms of that agreement.


7
(b) Preserve and, on request, make available to the Board or its agents for examination and copying all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


8
(c) Post at its facility in Okemos, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


9
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

10
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

11
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


12
WE WILL NOT fail and refuse to continue in full force and effect the terms of the collective-bargaining agreement with International Brotherhood of Painters and Allied Trades Local Union 845, AFL-CIO, by failing to make contractually required monthly payments to certain designated fringe benefit funds including the hospitalization, pension, vacation, and apprenticeship funds for the months of August, September, and October 1991 and any subsequent months for which such fringe benefit contributions are owed.


13
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


14
WE WILL continue in full force and effect our collective-bargaining agreement with the Union and make whole unit employees for failure to adhere to the terms of that agreement relating to contractually required monthly payments to certain designated fringe benefit funds including the hospitalization, pension, vacation, and apprenticeship funds for the months of August, September, and October 1991 and any subsequent months for which such fringe benefit contributions are owed.


15
ADVANCED FIREPROOFING, INC.


16
(Employer)


17
Dated__________ By__________(Representative)________(Title)


18
This is an official notice and must not be defaced by anyone.


19
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.